Wade, C. J.
“Where no motion for new trial is made, the evidence should be embodied in the bill of exceptions, or attached as an exhibit thereto, and properly identified,” or, since the act of 1889 (Civil Code of 1910, § 5529), contained in a brief approved by the trial judge and made a part of the record. “A rule to distribute money having been tried on an agreed statement of facts, and exceptions being taken to the ruling thereon, the embodiment in the record of what purports to be a copy of the agreement, signed by counsel, is not sufficient.” Mann v. Archer, 69 Ga. 767. See also Partridge v. Hollinshead, 105 Ga. 278 (30 S. E. 787); Johnson v. Gleaton, 4 Ga. App. 383 (61 S. E. 493). The errors assigned being such as can not be determined without a consideration of the alleged agreed statement of facts, the judgment must be affirmed. See Silvey V. Brown, 137 Ga. 104 (72 S. E. 907).

Judgment affirmed.


Jenkins and Luke, Jj., concur.

Money rule; from Fayette superior court—Judge Searcy. September. 19, 1917
W. B. Hollingsworth, for plaintiffs in error.
J. W. Culpepper, contra.